On behalf of the Democratic Republic of Sao Tome and Principe, I would like to take this opportunity to congratulate Professor Tijjani Muhammad-Bande, on his election as President of the General Assembly at its seventy-fourth session. We offer him our full support during the duration of his mandate, which, we hope, will enable our Organization to make progress in addressing the most pressing issues that affect our peoples and the planet as a whole. We also congratulate the outgoing President, Ms. Maria Fernanda Espinosa Garces, for the wisdom with which she carried out the work of the previous session.
Furthermore, we take this opportunity to pay tribute to Secretary-General Antonio Guterres for his tireless efforts to strengthen the role of our Organization in promoting peace, democracy and the protection of human life worldwide, as well as in combating poverty in all its forms in order to achieve sustainable development.
We welcome the theme of this session, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”, because we believe in multilateralism as a means to solve the enormous and difficult problems facing the globe. Given that poverty is the greatest scourge of humankind, it is no coincidence that its eradication appears as the first Sustainable Development Goal. Eradicating poverty in all its forms and dimensions, should be the number-one priority for all of the countries of the world that make up the United Nations.
Poverty is a major cause of hunger, land degradation, the unbridled exploitation of natural resources, armed conflict, the displacement of peoples, the saturation of major urban centres and migratory flows from south to north. And, as we all know, it has tragic consequences. It is in all of our interests to have societies in which peace, stability, progress and social justice reign, which means that we must unite our efforts to find the best solutions for our countries and regions, while also safeguarding their specificities. Only then will migratory flows be stopped. When it comes to the migratory flow from the south to the north, there is an unjustifiable impasse at hand. The destination countries must combine their efforts and coordinate their refugee reception policies and provide adequate support to the countries of origin in order to combat this sad phenomenon.
We believe that it is in the interest of us all to have peaceful, equitable and sustainable societies, which translates into the need to unite our efforts to find solutions not only to the refugee problem, but also to the various armed conflicts that unfortunately continue to cloud various regions of the world. In that connection, it is advisable for our Organization to create more binding mechanisms to ensure solidarity with the victims of war and terrorism and to create lasting solutions to both old and new conflicts, such as the Israeli-Palestinian conflict, the Syrian conflict, the Libyan conflict, the deployments of terrorist groups in the Sahel, and the actions of the Al-Shabaab terrorist groups in East Africa and Boko Haram in Central and West Africa. The situation of persistent political and military instability in the Central African Republic represents a great challenge for us and requires that we undertake concerted efforts to silence the guns in order to enable a negotiated solution through permanent dialogue with a view to ending the suffering of the Central African people.
The Democratic Republic of Sao Tome and Principe welcomes the positive evolution of the ongoing democratic consolidation process in the Republic of Guinea-Bissau and encourages the Bissau-Guinean political actors to continue that path in order to ensure success in the presidential elections scheduled for November. In the same vein, we hope that the general elections in Mozambique scheduled for next October will take place in normal conditions and in peace and harmony, to the benefit of the country’s socioeconomic development and the well-being of the Mozambican people.
With regard to the situation in the Sahara, we call on the parties to commit to the political process within the framework of the United Nations until its completion. In addition, we commend Morocco’s efforts aimed at reaching a political settlement of the Sahara regional dispute, based on the Moroccan autonomy initiative.
Sao Tome and Principe once again reiterates its support for the Cuban people and calls on the international community to work towards the normalization of relations between Cuba and the United States of America and the lifting of the trade embargo, thereby allowing for Cuba’s progress and development.
In addition to the consequences of violent extremism, the world faces many other challenges, such as the devastating effects of climate change, which pose serious obstacles to achieving the Sustainable Development Goals to which we all committed in this very Hall in 2015. We therefore believe that the United Nations must assume its true leadership role by uniting efforts to combat climate change. Natural disasters are occurring on a larger and more intense scale, leading to lives being lost, especially in the least developed regions of our planet. Global efforts must undoubtedly continue under the auspices of the United Nations Framework Convention on Climate Change, and that responsibility must be shared among us all, because we are the ones responsible for safeguarding the future for the generations to come.
We strongly believe in our Organization as the ideal vehicle to harmonize our world through respecting differences, cultures, models and systems of Government, but also to provide solutions capable of underpinning cooperation and exchanges that generate wealth, prosperity and lasting peace for all. Sustainable development has gained prominence in the debates of recent General Assembly sessions, demonstrating clearly the spirit of inclusion for which we strive. But in order for this spirit of inclusion to become a reality for all, we must see to it that the reform our Organization also becomes a reality, so that Africa may take up its rightful place and cease to be the only continent without a permanent seat on the Security Council.
As a small island developing State, and with all the constraints that come with that status, the Democratic Republic of Sao Tome and Principe pursues policies adapted to our reality, with full respect for multicultural diversity and human rights. With no mineral resources and an economy highly vulnerable to external shocks, our country has faced enormous challenges in achieving the Sustainable Development Goals but has been making efforts to attain the goals that have been set. In order for these efforts to be effective, it is essential that we be able to count on the international community to provide the development-financing mechanisms announced at certain international forums. We cannot make lasting democratic achievements without sustained economic growth.
In that regard, and as the Assembly is aware, Sao Tome and Principe is preparing to graduate from the category of least developed countries to that of middle-income countries by December 2024, reflecting the efforts undertaken and the progress made by our country in key areas of sustainable development. However, our country will continue to face enormous challenges even after having graduated into that new category, and the continued support of the international community will be indispensable. Speaking from this high tribune gives us a unique opportunity to make a strong appeal to the international community not only to accompany us throughout the arduous task of transition but also to provide us with the necessary support for the full achievement of the Sustainable Development Goals.
Access to development credit remains the only way to relaunch the global economy with the necessary conditions for risk mitigation, good governance and the fight against illegal financial flows. The African continent is lagging behind across all human- development indices. However, Africa remains a continent of opportunity for all, with huge mineral resources, vast arable land, forests, rivers and above all a large youth population. As for our country, Sao Tome and Principe remains unequivocally committed within the international community to building a better world for all.
